UNI'I`ED STATES DISTRICT COURT
FOR TI~IE DISTRICT OF COLUMBIA

 

UNI'I`ED STATES OF AMERICA,

Civil Aetion No. 99-CV-2496 (PLF)
Next scheduled court appearance:
NONE

Piaintiff,
and

TOBACCO~FREE KIDS
ACTION FUND, et al.

Plaintiff-Intervenors

PHILIP MORRIS USA INC., et al.,
Defehdants,
and
ITG BRANDS, LLC, et al.,

POSt-Judgment Parties Regarding
Remedies. '

)
)
)
)
)
)
)
)
)
)
_)
v.' ` ')
)
)
)
)
)
)
)
)
)
)
)

 

threw

ORDER # ;&:Remand

SECOND SUPERSEDING CONSENT ORDER IMPLEMENTING 'I`HE CORRECTIVE
STATEMENTS REMEDY FOR NEWSPAPERS ANI) TELEVISION

Upon_ consideration of the Consent Motion for Entry of Second Superseding Consent 5

kc `D \*§'i~ . b 3..'2,3
Order Implementing the Corrective Statements Remedy for Newspapers and 'I`elevi§ion]§nd the

.»h¢. wman l.¢ G RHNTF-l§ ¢»\J¢
entire record herein, `t is hereby ORDERED that:

The corrective statements remedy under Order #1015 (Dkt. No. 5733; issued Aug. 17,

2006), published as United States v. Phl`lip Morris USA Inc., 449 F. Supp. 2d 1, 93 8-41 (D.D.C.

2006), ajj“'d fn part & vacated in part, 566 F.Bd 1095 (D.C.' Cir. 2009) (per curinm), cert denied,

561 U.S. 1025 (2010}, is hereby MODIFIED as set forth below:

n PART 1: REVISED TEXT FOR CORRECTIVE STATEMENTS
As required by the Court oprpeais in Unfted Sfates v. Phi[ip Morris USA, Inc., 801 F.3d
250 (D.C. Cir. 2015), and Um'ted States v. th'lip Morrfs USA Inc., 855 F.3d 321 (D.C. Cir.
2017), and the memorandum opinions accompanying Order #62-Remand and Order #67-

Re_mand, the text of the Cozrectiv_e Staternents shall be as follows for Altria, R.J. Reynolds

Tobacco, Lorillard, and Philip Morris USA:
A. Adverse Health Effects of Srnoking

A Federal Court has ordered Altria, R.J. Reynolds Tobacco, Lorillard, and Philip Mon'is
USA1 to make this statement about the health effects of smoking

¢ Smoking kills, on average, 1`,200 Americans. Every day. `

¢ More people die every year from smoking than from murder, AIDS, suicide,
drugs, car crashes, and alcohol, combined

¢ Smoking causes heart disease, emphysema, acute myeloid leukemia, and cancer
ofthe mouth, esophagus, larynx, lung, stomach, kidney, bladder,` and pancreas.

¢ Srnoking also causes reduced fertility, low birth Weight in newborns, and cancer
of the cervix.

B. Addictiveness of Smoking and Nicotine

A Federal Court has ordered Altria, R.J. Reynolds Tobacco, Lorillard, and Phiiip Morris
USA to make this statement about the addictiveness of smoking and nicotine.

0 Smol15 U.S.C. § 1335.

13

8. This Second Superseding Consent Order implementing the Corrective Statements `

Remedy for Newspapers`and Television is the complete agreement of the parties as to the

implementation of the corrective statement remedy in newspapers and on television and

supersedes any prior negotiations, agreements, or understandings of the parties with respect to

those media only. The terms of this Order cannot be modified or amended without written

consent by all parties.

/
DATED: Oc-lul=-r/.s ,2017

PAUL L. FRIEDMAN
United States District ludge

We consent to entry of the above superseding consent order:

14

Dated: October 2, 2017

JILL FURMAN, Deputy Director ,
ANDREW CLARK, Assistant Director
Consumer Protection Branch

/s/
DANIEL K. CRANE-HIRSCH
Trial Attorney
Civil Division
United States Department of lustice
PO Box 386
Washington,DC 20044-0386
Telephone: 202-616-8242 (Crane-Hirsch)
Facsimile: 202-514-8742
E»mail address:

daniel.crane-hirsch@usdo]'.gov

Attorneysfor Plaintij_”f Um'ted States of
America

15

/s/
Katherine A. Meyer (D.C. Bar 244301)
MEYER GLITZENSTEIN & EUBANKS
LLC
4115 Wisconsin Ave., N.W. Suite 210
Washington, DC 20016
202-588-5206

kmeyer_@meyerglitz.com

Attorney for the Publz`c Health
Plaintiff~lntervenors

/s/
Anarid Agneshwar
Arnold & Porter LLP
399 Park Avenue
New York, NY 10022-4690
Telephone: (212) 715-1107
Fax: (212) 715~1399 `

Miguel A. Estrada (D.C. Bar No. 456289)
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington,D.C. 20036-5306
Telephone: (202) 955-8257

Fax: (202) 530-9016

Ati‘orneys for Defendants
Altrr`a Group, Inc. and Philip Morris USA

Inc.

16

/s/
Pet`er J. Biersteker (D.C. Bar No. 358108)
JONES DAY
51 Louisiana Avenue, N.W.
Washington, D.C. 20001~2113
Telephone: (202) 879-3939
Fax: (202) 626-1700

Geotfrey K. Beach

R. Michael Leonard

WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC

One West Fourth Street

Winston“Salern, NC 27101

Telephone: (336) 721-3721

Fax: (336) 733~8389

leffrey A. Mandell (D.C. Bar No. 999791)
STAFFORD ROSENBAUM LLP

222 West Washington Avenue

Madison, Wl 53703

Telephone: (608) 256»0226

Fax: (608) 259-2600

Attorneys for Defendant

R.J. Reynolds Ibbacco Company
(fndz'vidually and as successor'by merger to
Brown & Williamson Tobacco Corporation
and as successor to Lorillard Tobacco

Company)

/s/

Robert .i. Brookhiser, Jr. (D.C. Bar No.
202168)

Elizabeth B. McCallum (D.C. Bar No.
451361) _

BAKER & HOSTETLER LLP

1050 Connecticut Avenue, N.W.
Washington, DC 20036-5304
Telephone: (202) 861-1500

Fax: (202) 861~1783

Atrorneysfor Post~Judgment Parties
Regardr'ng Remedies ITG Brana’s, LLC,'

'Commonwealth Brands, Inc. dual

Commonwealth-Altadis, Inc.

Exhibits to Consent Motion (filed October 2, 2017) for Entry of Joint Second Superseding
Consent Order Implementing Corrective Statements for Newspapers and Television

l.

2.

v Spanish version of Corrective Statements (for Defendants) 1

Spanish version of Corrective Statements (for Remedies Parties)

Newspaper print exemplars

Online exemplars (for newspaper websites)

Television spots in MP4 format

17